Citation Nr: 1602205	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-27 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Whether the termination of non-service connected pension effective July 1, 2009 due to excessive income was proper.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an administrative decision of October 2009 of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin. 

The Board notes that the issue on appeal was certified to the Board as one of entitlement to non-service connected pension.  However, the appeal arises out of the Veteran's disagreement with the termination of non-service connected pension benefits and not the denial of benefits.  Therefore, the Board has recharacterized the issue as shown on the title page of this remand.

In his September 2012 substantive appeal, the Veteran requested a Board hearing, but subsequently withdrew this request.  See October 2012 correspondence.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A claim for nonservice-connected pension purposes is determined based on the total impairment caused by all nonservice-connected disabilities not the result of the Veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17; Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).

In May 2006, the AOJ granted entitlement to non-service connected pension effective January 1, 2006.  In October 2009, the AOJ informed the Veteran that his non-service connected pension benefits were being terminated due to excessive income.  The AOJ terminated benefits based on an August 2009 statement from the Veteran wherein he stated that he had enrolled in a senior aide training program in June 2009 and was being paid $6.55 an hour for 20 hours a week.  He noted this was temporary and not permanent.  

In October 2010, the Veteran submitted a statement which included a W-2 for 2009 showing wages of $3,478.20.  The Veteran stated that he could not make ends meet and therefore, he had to work. 

Payment of pension benefits is subject to income limitation requirements. See 38 C.F.R. §§ 3.3(a)(3)(v), 3.23.  Payments of these pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. § 1503; 38 C.F.R §§ 3.3, 3.23.  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503 ; 38 C.F.R. §§ 3.271, 3.272.  

The AOJ has annualized the Veteran's income on the assumption that he has been working fulltime.  The calculated annualized wages for 2009 were $15,080.00.  However, the wages noted on the 2009 W-2 are only $3,468.20.  These wages are not indicative of full time employment.  

The record does not contain any income information since the Veteran submitted the 2009 W-2 in October 2010.  As this is a basic requirement for establishing entitlement to pension and would be helpful in determining whether the termination of benefits was proper, an attempt should be made to obtain this information from the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide a detailed summary of his household income and expenses for each year from 2009 to the present.  Send him an "Improved Pension Eligibility Verification Report" for each of the years requested for the purpose of providing this information.  Allow a reasonable amount of time for the Veteran to submit the requested information.  All efforts to obtain the requested information should be clearly documented in the claim file.

2. Then, readjudicate the Veteran's claim for nonservice-connected pension benefits.  If the benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


